PER CURIAM: *
The attorney appointed to represent Jose Manuel Ledezma has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Ledezma has filed a response. We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Ledezma’s response. We concur with counsel’s assessment that the appeal presents no non-frivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Ledezma’s motion for the appointment of new counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.